Citation Nr: 1123240	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-34 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran initially pursued an appeal of entitlement to service connection for a bilateral knee disability.  These claims were subsequently granted in a rating decision of July 2009.  As such, they are not in appellate status and will not be addressed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed for the claims on appeal before they can be properly adjudicated.  At the outset, just prior to the initiation of this appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice and assistance requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the effective date of an award in an increased rating claim.  Notice needs to be provided to the Veteran in this regard. 

Also, the record shows the existence of VA treatment records that have neither been requested nor obtained.  In a May 2009 VA Form 21-4138, the Veteran stated he receives treatment at the VA Clinic in Eglin, Florida.  In his September 2009 VA Form 9, he stated that he also receives treatment at the VA Hospital in Biloxi, Mississippi.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records must be obtained.

In addition, VA examinations are necessary to ascertain the current severity of the Veteran's disabilities.  The Veteran has not been afforded a VA examination for the claims on appeal since expressing his disagreement with the original ratings assigned.  The only VA examinations that have been conducted are those that were completed in connection with his original claims for service connection.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent, and severity of his right and left knee disabilities. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board has no discretion and must remand the claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice of the information or evidence needed to establish a disability rating and/or effective date for the claims on appeal pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain and associate with the claims file all records from VAMC Poplar Bluff and from the following sources:
   a.  the VA Clinic in Eglin, Florida  
   b.  the VA Hospital in Biloxi, Mississippi

Ask the Veteran if he has received treatment from any other VA facility and obtain and associate with the claims file any such records.

3.  Schedule the Veteran for a VA examination with an appropriate specialist in order to determine the current severity of his hypertension.  The examiner should identify and completely describe all current symptomatology.  
	
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes.  The rating criteria of DC 7101 must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should specifically identify the Veteran's predominant diastolic pressure and systolic pressure.  The examiner should also indicate whether the Veteran requires continuous medication for control.

4.  Schedule the Veteran for a VA examination with an appropriate specialist in order to determine the current severity of his hemorrhoids.  The examiner should identify and completely describe all current symptomatology.  
	
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes.  The rating criteria of DC 7336 must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should specifically indicate whether the Veteran's hemorrhoids are:	
a.  large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or
b.  with persistent bleeding and with secondary anemia, or with fissures
c.  external or internal or both.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R.  3.158, 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

